UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 11-1486


WILLIAM NORKUNAS,

                       Plaintiff - Appellant,

          v.

PARK ROAD SHOPPING CENTER, INCORPORATED,

                       Defendant - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:10-cv-00210-FDW-DSC)


Submitted:   June 8, 2012                       Decided:   July 6, 2012


Before DUNCAN, DAVIS, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas B. Bacon, THOMAS B. BACON, PA, Cooper City, Florida;
Christopher D. Lane, Clemmons, North Carolina, for Appellant. G.
Bryan Adams, III, Philip M. Van Hoy, VAN HOY, REUTLINGER, ADAMS
& DUNN, PLLC, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            William      Norkunas   appeals   the   district   court’s     order

dismissing for lack of standing his claims under Title III of

the Americans with Disabilities Act, 42 U.S.C. §§ 12181-12189

(2006).     We have carefully reviewed the parties’ briefs and the

joint appendix and find no legal or factual basis to reverse the

district court’s conclusion that Norkunas failed to plead facts

sufficient to state an actual or imminent injury or to question

in   this   case   the    court’s   refusal    to   broaden    the   bases   for

Article III standing.           Accordingly, we affirm for the reasons

stated by the district court.              Norkunas v. Park Road Shopping

Ctr., Inc., No. 3:10-cv-00210-FDW-DSC (W.D.N.C. Apr. 15, 2011).

We   dispense   with     oral   argument    because   the   facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                      AFFIRMED




                                       2